OFFICEOFTHEATTORNEY            GENERALOFTEXAg

                       AUSTIN




Honorable Ralph Brook
County Attorney
Lubbaak, Toxar




                                 twa ~huadred and twontp
                                an~alnstem   thaiman&
                             ~934~1,  end in
                          pulation of no loae than
                           three hundred and twenty-




    Independent Sahoal Diltriota,   and prO?idad that
    euoh pstdtion mu8t be ftl~& with the Board Of
    Trusteea at lmst sixty (60) day8 beforo the
    date of m&ohsleotloa.     The tern or orrloe of
    an elOQtt36 Tax amsensor ana aoueotor ohall
    be Sor two (2) years frc+m the &Ate Of eieotion.
    It iril also provsdea that the Board of Truetees
    shall appoint a Tax Ame#aor 6na Colleotar upoa
    reoei)t   of a petition signed by twenty-fita
    Eon. i*lph Brook - Page 2



          (25) per cent OS the qualified     voter6 in
          suoh Indaipeniient School LUatrlot, but pro-
          vlded that it petition8 requestlug both
          eleotlon and appointment are riled at the
          ~~BND  t&m, the potitlon whioh I8 rigned
          by the l.ar(gr8t number o? qualified ratrrrr
          shrru prevail, and the Boara of Truateea
          ahall follow the moae ol seleotion of a
          Tox keresaor and COlleotOr   reqUeeteh by 8uoh
          petltlon.’
               ATtiol* 3, Sea. 56, State Canrtlt~tion,
    rorbiaa  the pareaga of anp looal or epeoial law
    %egulating the affairs al . . . 8ohool dietriotat
           oraattng orrlcen in      . eohaol d18trIotr.a
    f&iii&   oortab. braoket Le&ilatlon   Invalid IR
    Biller v. El Paso Countr, 150 s. w. (2) 1000, the
    supream Caprt eaiac
                   WatwIth@taniilng the ebove aonrtitu-
          tioarl    grOViaIon, the 00wtn reoognlnr In
          the ksgirlature    a rather   broad power to
          make   elaasifI@atiom      ror legirlatire   pur-
          pates aa to raaot lawe for the regulation
          thereof, even though awh legielatlon          may
          be applIaabJ.e only to a partioular olaaa 62,
          in fact     affeot only the inhabitentm of a
          partIo&r       looalitp(   but auoh legislation
          must be intended to apply uniromly to all
          who lasy eoae wIthin,the alarroifiaation        de-
          signated in the Aot, and the claO8lriaation
          must be br@aQ enough to Inoludo a rubetantial
          alma end wet be baaed on cheracteriitfor
          lagltliuatsly    dietinguiahfng suoh ol.am from
          othera with respeot to the pub110 purpo8e
          aought to be ecaomp.Uehea by.the propodled
          legielation.       In other worcle, there must be
          e eubstantial memn ?or the classiffaotion.
          Tt muet not be a acre arbitrary derioe re-
          aortea to for the purpose or giring what
          Is, In fad, a looal law the appearanee of a
          general law.*
,
               l&err the Aot in question meet the txst laid
    dowa iza the hliller V, is1 Faeo case’0 (See elm Berar
Eon. Ralph Brook - Page 3



County v. Tynani 97 s.   3.   (2) 4-67, 128 Tsx. 223).
          Note the respeotire populatione or the
follow-   aounties, aocording to the 1940 oeneus;




           The braokets In question   quite neatly pIclcc~
out Titus and Lubbook Counties ironi all the rent.
Aot, If YalId, would apply to thoee two oountiee alone.
We are unable to iin6 zany reaeon whateoever for the
so-oallsd oleseIfIoetion.   Ueing shier 3ustIoe Alex-
ander’s  words in Miller v. El Paso Couatr, eupra,
*whatever difference thare la In population doea not
appear to be material to the objeots sought to be
aacomplishedd” br the propored legislation.
          It 18 our opinfon that 6aia IIowa Bill 618
aontrarenneo Artiole 3, Sec. 56, of the State Coruti-
tution, ana Ie therefore void.
                                   Yours very truly
                               ATTORNNXGlWBRhLOF TEXAS